Case: 13-11099     Date Filed: 04/01/2014   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-11099
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:12-cr-00008-CAR-CHW-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOSE FRANCISCO NAVARRO-HERNANDEZ,

                                                              Defendant -Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                  (April 1, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Jose Francisco Navarro-Hernandez appeals his conviction for illegally

reentering the United States after deportation. See 8 U.S.C. § 1326(a), (b)(2).
              Case: 13-11099     Date Filed: 04/01/2014    Page: 2 of 3


Navarro-Hernandez conditionally pleaded guilty to the offense after the district

court granted the motion in limine of the government to prevent Navarro-

Hernandez from arguing as a defense that he was entitled to derivative citizenship

because, during his youth, he was a ward of the State of Texas. We affirm.

      The district court did not abuse its discretion when it granted the motion in

limine of the government. See United States v. Thompson, 25 F.3d 1558, 1563

(11th Cir. 1994). Navarro-Hernandez was not entitled to derivative citizenship by

virtue of being a ward for two years of the Dallas Child Welfare Unit of the Texas

Department of Human Resources. Under the provisions of the Immigration and

Nationality Act in effect when Navarro-Hernandez was a ward of Texas, a child of

“alien parents” or of “an alien parent and a citizen parent who ha[d] subsequently

lost citizenship” could become a citizen in one of three ways: (1) the naturalization

of both parents; (2) the naturalization of a surviving parent if one parent had died;

or (3) the naturalization of the parent having legal custody of the child when the

parents had legally separated, or the naturalization of the mother if the child had

been born out of wedlock and the paternity of the child had not been established, 8

U.S.C. § 1432(a) (repealed 2000). See Tullius v. Albright, 240 F.3d 1317, 1320

(11th Cir. 2001). Navarro-Hernandez argues that Texas became his parent by

operation of the equitable doctrine of adoption by estoppel, but adoption by

estoppel is a remedy available under Texas law by which a child, who has lived


                                          2
              Case: 13-11099     Date Filed: 04/01/2014   Page: 3 of 3


with an adult as a parent, but who has not been formally adopted, can assert a right

of succession when the parent dies intestate. See Cavanaugh v. Davis, 235 S.W.2d
972, 973–74 (Tex. 1951). Navarro-Hernandez cites no caselaw, nor have we

discovered any, that extends the equitable doctrine of adoption by estoppel to a

state government. And the immigration law contemplates that sovereigns are not

persons or citizens. See 8 U.S.C. § 1101(a) (3) (“The term ‘alien’ means any

person not a citizen or national of the United States.”); id. § 1101(a)(23) (“The

term ‘naturalization’ means the conferring of nationality of a state upon a person

after birth, by any means whatsoever.”). Navarro-Hernandez was not entitled to

present a defense that was not legally cognizable.

      We AFFIRM Navarro-Hernandez’s conviction.




                                          3